DETAILED ACTION
This office action is in response to amendments filed on 02/02/2022. Claims 1, 3-8, 10-15, and 17-21 are pending. Claims 2, 9, and 16 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/070314, filed on 07/29/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
“setting a maximum power as a product of a specified voltage and a specified maximum current intensity; determining a current vector in the dq coordinate system; determining an output voltage vector in the dq coordinate system; calculating a setpoint amount for a setpoint voltage vector on the basis of the maximum power, the current vector and the output voltage vector; generating the setpoint voltage vector with the setpoint amount; and operating the permanent magnet synchronous motor at least with the setpoint voltage vector.”

	The closest prior art Tomigashi US 20110133678 A1 teaches the specified DC voltage value Ed* becomes the same as Ed for obtaining a maximum power from the solar cell 104 (in other words, Ed for maximize the output power of the inverter 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CORTEZ M COOK/      Examiner, Art Unit 2846